UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
LEVAR SHELBORNE,                                                       :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    19-CV-2157 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
CITY OF NEW YORK et al.,                                               :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiff, currently incarcerated in Baskerville Correctional Facility, brings this pro se

action under 42 U.S.C. § 1983, alleging that, while he was detained by the New York City

Department of Correction, Defendants violated his rights. By order dated July 29, 2019, the

Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis. 1

                                        STANDARD OF REVIEW

        The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). The Court must also dismiss a complaint when the Court

lacks subject matter jurisdiction. See Fed. R. Civ. P. 12(h)(3). While the law mandates dismissal

on any of these grounds, the Court is obliged to construe pro se pleadings liberally, Harris v.

Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret them to raise the “strongest [claims] that they


1
       Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
suggest,” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal

quotation marks and citations omitted) (emphasis in original).

                                          DISCUSSION

A.     NYC Department of Corrections

       Plaintiff’s claims against the NYC Department of Correction must be dismissed because

an agency of the City of New York is not an entity that can be sued. N.Y. City Charter ch. 17,

§ 396 (“[A]ll actions and proceedings for the recovery of penalties for the violation of any law

shall be brought in the name of the city of New York and not in that of any agency, except where

otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007);

see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff

is generally prohibited from suing a municipal agency.”).

B.     Waiver of Service

       The Clerk of Court is directed to notify the New York City Department of Correction and

the New York City Law Department of this order. The Court requests that the City of New York

waive service of summons.

C.     John Doe Defendants

       Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the Complaint, Plaintiff supplies

sufficient information to permit the New York City Department of Correction to identify the

Jane/John Doe Defendants involved in the alleged deprivation of Plaintiff’s rights. It is therefore

ordered that the New York City Law Department, which is the attorney for and agent of the New

York City Department of Correction, shall ascertain the identities of the Jane/John Doe


                                                 2
Defendants whom Plaintiff seeks to sue here and the addresses where these Defendants may be

served. The New York City Law Department shall provide this information to Plaintiff and the

Court within sixty days of the date of this order.

       Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the Jane/John Doe Defendants. The amended complaint will replace, not supplement,

the original complaint. An Amended Civil Rights Complaint form that Plaintiff should complete

is attached to this order. Once Plaintiff has filed an amended complaint, the Court will screen

the amended complaint and, if necessary, issue an order asking Defendants to waive service.

D.     Local Civil Rule 33.2

       Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this action. Those discovery

requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local

Civil Rule 33.2 Interrogatories and Requests for Production of Documents.” Within 120 days of

service of the complaint, Defendants must serve responses to these standard discovery requests.

In their responses, Defendants must quote each request verbatim. 2

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

       The Court DISMISSES Plaintiff’s claims against the New York City Department of

Correction. See 28 U.S.C. § 1915(e)(2)(B)(iii).

       The Clerk of Court is directed to electronically notify the New York City Department of


2
       If Plaintiff would like copies of these discovery requests before receiving the responses
and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.
                                                  3
Correction and the New York City Law Department of this order. The Court requests that

Defendant the City of New York waive service of summons.

       The Clerk of Court is directed to mail a copy of this order and the complaint to the New

York City Law Department at: 100 Church Street, New York, New York 10007.

       Local Civil Rule 33.2 applies to this action.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       SO ORDERED.

Dated: August 2, 2019                                __________________________________
       New York, New York                                     JESSE M. FURMAN
                                                            United States District Judge




                                                 4
